United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 98-1118
                                    ___________


In re: Loyd Brewer,                       *
                                          *
----------------------                    *
                                          *
Loyd Brewer,                              *   Appeal from the United States
                                          *   District Court for the
               Debtor-Appellant,          *   Eastern District of Arkansas.
                                          *       [UNPUBLISHED]
       v.                                 *
                                          *
Farm Services, Inc.,                      *
                                          *
               Creditor-Appellee.         *

                                    ___________

                            Submitted: November 5, 1998

                                Filed: November 19, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

       Loyd Brewer appeals from the district court&s1 affirmance of the bankruptcy
court&s2 denial of Brewer&s motions to hold Farm Service Agency (FSA) in contempt
of an automatic stay, to set aside a land conveyance to FSA, and to compel FSA to
make payments to Brewer under a government program. Having reviewed the record
and the parties& briefs, we conclude that the bankruptcy court did not err. Accordingly,
we affirm the judgment of the bankruptcy court for the reasons set forth in its opinion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
      2
        The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court
for the Eastern District of Arkansas.


                                          -2-